UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2113


QUINTON A. NEAL,

                    Petitioner,

             v.

CP&O, LLC; PORTS AMERICA; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS, UNITED STATES DEPARTMENT OF
LABOR,

                    Respondents.



On Petition for Review of an Order of the Benefits Review Board. (LS-05136722)


Submitted: May 20, 2021                                           Decided: May 24, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Quinton A. Neal, Petitioner Pro Se. Bradley David Reeser, MASON, MASON,
WALKER & HEDRICK, PC, Newport News, Virginia; William M. Bush, Mark A.
Reinhalter, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Quinton A. Neal petitions for review of an order of the Benefits Review Board

(“Board”) granting the motion to dismiss filed by CP&O, LLC, and dismissing as untimely

Neal’s appeal from an administrative law judge’s (“ALJ”) decision denying his claim under

the Longshore and Harbor Workers’ Compensation Act, 33 U.S.C. §§ 901 to 950. See 33

U.S.C. § 921(c). We deny the petition for review.

       Neal was required to appeal the ALJ’s decision within 30 days of it being filed in

the office of the Deputy Commissioner in accordance with 33 U.S.C. § 921(a), and being

served on Neal in accordance with 33 U.S.C. § 919(e). See Dominion Coal Corp. v.

Honaker, 33 F.3d 401, 403 (4th Cir. 1994). Accordingly, Neal was obliged to file his

notice of appeal with the Board by July 27, 2020. However, Neal’s letter-form notice of

appeal was postmarked August 26, 2020, and received by the Board on September 2, 2020.

See 20 C.F.R. § 802.221(b) (2021) (providing that postmark date may be considered filing

date). The Board thus correctly ruled that Neal’s notice of appeal was untimely and that

the Board lacked jurisdiction to review the ALJ’s decision. See 20 C.F.R. § 802.205(c)

(2021) (providing that failure to file timely notice of appeal from ALJ’s decision

“foreclose[s] all rights to review by the Board” and that “[a]ny untimely appeal will be

summarily dismissed by the Board for lack of jurisdiction”); Honaker, 33 F.3d at 405

(explaining that 30-day appeal period under § 921(a) is jurisdictional); Townsend v. Dir.,

Off. of Workers’ Comp. Programs, 743 F.2d 880, 881 n.2 (11th Cir. 1984) (collecting

decisions ruling that 30-day appeal period under § 921(a) is jurisdictional).



                                             2
       Before us, Neal does not contest the Board’s ruling that his notice of appeal was

filed after the appeal period expired. Rather, Neal contends that the Board should have

accepted his late-filed appeal because his personal representative experienced health

problems during the appeal period. But the Board was powerless to grant Neal such relief.

See 20 C.F.R. §§ 802.217(a), 802.221(c) (2021) (providing that Board may not grant

extension for filing appeal); Grant v. Dir., Off. of Worker’s Comp. Programs, 502 F.3d

361, 364 (5th Cir. 2007) (“Because the appeal deadline is jurisdictional, an untimely appeal

must be summarily dismissed, and no equitable relief is permitted.” (internal quotation

marks omitted)).

       We therefore deny the petition for review. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             3